Title: To Thomas Jefferson from John Brown Cutting, 22 September 1789
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
London 22 Sept. 1789.

Notwithstanding I understood from Mr. Paine that you intend quitting Paris tomorrow to embark either at L’Orient or Havre, trusting to the chances of an unforseen impediment, I address this letter to You as if I were certain it woud reach you near Paris.
I have long had it in contemplation to intreat your sentiments on the improvements that ought to be aimed at by our country in the manner of exercising the right of elections. If your health and the disease of marine lassitude will permit you accurately to investigate this subject on ship-board I am sure the citizens of the United States will hereafter owe you a fresh obligation for the scrutiny. For my own part if you will condescend but to decide two or three  points for me so as to rescue me from the dubiousness of my present opinion concerning them, it will add greatly to the mass of information and of benefits which I have already received from you.
Permit me to ask 1. Whether votes given at a popular election viva voce or by ballot are most liable to an undue byass, with a few of the most forcible reasons in favour of the one mode or the other? 2. What kind of property, what quantity, or whether any, ought in a republic to be made requisite to entitle a male citizen of full age and a sane mind to give his vote for a representative in the most numerous branch of a legislature? 3. What number of electors or whether an indefinite number may be safely allowed to vote on the same spot? 4. Whether feasts, or any kind of refreshments on the part of Candidates shou’d or shou’d not be prohibited by law? 5. The best measure for inducing an universal attention of the electors at the time and place of election? 6. How is the best judiciary for deciding at the time and place of elections to be constituted?
Perhaps your solution of some or all of these questions may prove the germ of a reformation that is in my opinion much wanted in the United States, and which may hereafter be adopted by the whole civiliz’d world.
Our country has already credit among the enlighten’d for the first establishment of religious liberty, the first complete seperation of constitutional from legislative power, the creation of the first national judiciary that was ever impowerd to decide not only doubtful points of jurisprudence but constitutional law, and likewise the first legitimate provision for amending the Constitution itself: it remains (in my opinion) for some of her most illustrious lawgivers to complete the catalogue of their high civil atchievments by completely remoulding that fundamental law of a republic—the manner of giving suffrages.
I understand that it is expected You will rather embark at L’Orient than Havre de Grace. Shoud this happen you will be unable to judge for yourself of the merits of a Brother in whose favour I am to much prepossess’d to hope to be believed impartial in speaking of him. If however in arranging the consular appointments when you arrive at New York, no fitter candidate for that at Havre shou’d be mentioned to you, I am sure my having till this instant omitted to solicit your attention to him, perhaps from motives of false delicacy, will not prejudice his claim with you to an office for which better judges than I can but assure me he is well calculated.

Wishing you a prosperous voyage and every addition to your happiness that a renewed intercourse with the most excellent friends and the best of countries can confer, I have the honor to be with the truest attachment and respect, Your obliged and most obedt. Servt:

John Brown Cutting

